Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 20, 2014                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148790                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 148790
                                                                   COA: 319153
                                                                   Clinton CC: 13-009040-FH
  ANGELA LYNN HARPER,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the January 21, 2014
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we VACATE the Clinton Circuit Court’s August 7, 2013 award
  of restitution, and we REMAND this case to the circuit court for the restitution hearing
  required by the May 20, 2013 judgment of sentence. MCL 780.767.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 20, 2014
           t0617
                                                                              Clerk